EXHIBIT 10.2

ANAREN, INC.

RESTRICTED STOCK AGREEMENT

          This sets forth the terms of the RESTRICTED STOCK AGREEMENT
(“Agreement”), entered into as of August 9, 2006 (“Effective Date”), by and
between ANAREN, INC. (“Company”) and _____________________, an employee of the
Company or a Subsidiary (“Grantee”), to document the grant of restricted stock
pursuant to the Company’s 2004 Comprehensive Long-Term Incentive Plan.

TERMS

          1.     Definition of Terms.  For purposes of this Agreement, all
defined terms, as indicated by the capitalization of the first letter of such
term, shall have the meanings specified in the Anaren, Inc. 2004 Comprehensive
Long-Term Incentive Plan (“Plan”) to the extent not specified in this Agreement.

          2.     Grant of Restricted Stock.  Pursuant to the Plan and subject to
the terms and conditions of the Plan and this Agreement, the Company hereby
grants to the Grantee, and the Grantee accepts, _______ shares of Restricted
Stock.

          3.     Restrictions.

                  (a)     The shares of Restricted Stock are awarded to the
Grantee on the condition that the Grantee remain in the employment of the
Company or a Subsidiary throughout the Forfeiture Period (as defined below).

                  (b)     The Forfeiture Period for the shares of Restricted
Stock awarded pursuant to this Agreement shall expire as of the later of the
third anniversary of the date of this Agreement.

                  (c)     During the Forfeiture Period, the shares of Restricted
Stock may not be sold, exchanged, transferred, pledged, hypothecated, or
otherwise disposed of, and the Grantee agrees not to sell, exchange, transfer,
pledge or otherwise dispose of any of such shares, or attempt to do so, during
the Forfeiture Period.

          4.     Termination of Employment. 

                  (a)     Except to the extent provided in (b) below and
notwithstanding any contrary provisions in the Plan, if the Grantee’s employment
with the Company or a Subsidiary terminates prior to the expiration of the
Forfeiture Period, the Grantee shall, on the date employment terminates, forfeit
the number of shares of Restricted Stock with respect to which the Forfeiture
Period is in effect on the date employment terminates. 

--------------------------------------------------------------------------------




                  (b)     If the Grantee’s employment with the Company or a
Subsidiary is terminated prior to the expiration of the Forfeiture Period due to
the Grantee’s death, Disability, Retirement, or due to a Change of Control, the
Committee may, at its sole discretion, waive part or all of the restrictions
applicable to some or all of the Restricted Stock.

          5.     Plan Amendment.  Upon approval of this Agreement by the Board,
this Agreement shall constitute a limited-scope amendment of the provisions of
the Plan that might otherwise be inconsistent with the terms of this Agreement,
including, but not limited to, provisions of the Plan that might otherwise
provide for more favorable vesting upon termination of employment.  The Plan
amendment created by the Board’s approval of this Agreement, however, shall be
limited to the Restricted Stock granted pursuant to this Agreement and the
Restricted Stock granted pursuant to the other similar Restricted Stock Awards
approved by the Board on same date that this Agreement is approved by the Board.

          6.     No Right To Continued Employment.  This Agreement shall not
confer upon the Grantee any right to continued employment with the Company or
any Subsidiary nor shall it interfere, in any way, with the right of the Company
to modify the Grantee’s compensation, duties, and responsibilities, or the
Company’s authority to terminate the Grantee’s employment.

          7.     Withholding.  The Company shall have the right to deduct any
sums that federal, state or local tax laws require to be withheld from Grantee’s
compensation from the Company upon the grant or vesting of Restricted Stock.  In
the alternative, the Board may require as a condition to either granting
Restricted Stock or issuing Common Shares that the Grantee pay to the Company
for deposit with the appropriate taxing authority, any amounts that federal,
state or local tax laws require to be withheld.

          8.     Successors and Assigns.  This Agreement shall be binding upon
and shall inure to the benefit of the successors and assigns of the Company, and
the heirs, successors and permitted assigns of the Grantee.

          9.     Governing Law.  This Agreement shall be construed in accordance
with the laws of the State of New York.  The Grantee agrees to accept as
binding, conclusive and final all decisions and interpretations of the Board
with respect to any questions that may arise under the Plan and this Agreement.

          10.   Acknowledgments by Grantee.  Grantee acknowledges that he has
been advised, and that Grantee understands, that: 

                  (a)     this document constitutes part of a prospectus
covering securities that have been or will be registered under the Securities
Act of 1933;

                  (b)     the grant of Restricted Stock and the issuance of any
Common Shares may be subject to, or may become subject to, applicable reporting,
disclosure and holding period restrictions imposed by Rule 144 under the
Securities Act of 1933 (“Rule 144”) and Section 16 of the Securities Exchange
Act of 1934 (“Section 16”); and

                  (c)     Common Shares acquired could be subject to Section
16(a) reporting requirements as well as the short swing trading prohibition
contained in Section 16(b) which precludes any profit taking with respect to any
stock transactions which occur within any six-month period.

The Grantee further acknowledges receipt of a copy of the Plan.

          The Company has caused this Agreement to be executed by its duly
authorized officer, and the Grantee has executed this Agreement, both as of the
day and year first written above.

ANAREN, INC.

 

GRANTEE

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

DAVID M. FERRARA

 

 

 

Secretary and General Counsel

 

 


--------------------------------------------------------------------------------